 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ROBERT LUCERO,                                Case No. 1:18-cv-01448-LJO-SAB

12                   Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE
13           v.
                                                          (ECF No. 41)
14   ANTHONY ROBERT PENNELLA, et al.,

15                   Defendants.

16

17          Manuel Robert Lucero (“Plainitff”) is appearing pro se and in forma pauperis in this civil

18 rights action pursuant to 42 U.S.C. § 1983. On November 21, 2018, the order setting the

19 mandatory scheduling conference issued in this action. (ECF No. 17-1.) Pursuant to the order,
20 the parties were ordered to prepare a joint scheduling report and all parties were to attend the

21 scheduling conference on October 15, 2019. (Id. at 2-3; ECF No. 38.) As Plaintiff is not

22 represented by counsel his personal appearance was required at the October 15, 2019 scheduling

23 conference.

24          Defendants filed a scheduling report on October 8, 2019, indicating that despite their

25 attempts to contact Plaintiff, Plaintiff did not respond and did not participate in the preparation of

26 the scheduling report. (ECF No. 39.) Additionally, Plaintiff did not appear for the October 15,
27 2019 mandatory scheduling conference. (ECF No. 40.) On October 16, 2019, the Court issued

28 an order requiring Plaintiff to show cause why sanctions should not be imposed for the failure to


                                                      1
 1 comply with the November 21, 2018 order requiring him to participate in the preparation of the

 2 joint scheduling report and for failing to personally appear at the mandatory scheduling

 3 conference. (ECF No. 41.)

 4          On November 7, 2019, Plaintiff’s response to the order to show cause was filed with the

 5 Court.     (Pl.’s Resp. Order Show Cause (“Resp.”), ECF No. 43.)              Plaintiff appears to

 6 acknowledge his failure to participate with the scheduling report and conference was a “fairly

 7 egregious omission[],” and inhibited the judicial process. (Resp. at 1.) Plaintiff describes

 8 various events that led to his inability to participate in the scheduling conference. In March of

 9 2019, Plaintiff indicates he was provided a travel permit by a DAPO agent to allow him to visit

10 his father in Arizona. (Resp. 2.) Shortly after arriving in Arizona, DAPO agents “burst into”

11 Plaintiff’s house in Hanford, California, notifying his mother and grandmother that Plaintiff had

12 absconded and illegally had his GPS removed. (Id.) Plaintiff then recounts a history of events

13 involving DAPO agents and warrants, and states that “[f]earing the circumstances and what

14 would occur upon my return to California, I remained in Arizona whilst attempting to negotiate a

15 surrender to Massachusetts through an attorney.” (Id.) In July of 2019, while communicating

16 with the Yavapai County Sheriff’s office, Plaintiff was informed of a fugitive warrant and

17 submitted to custody voluntarily. (Resp. 3.)

18          Plaintiff emphasizes that since entering custody in Arizona, he has attempted to receive

19 filings and communicate with this Court through third parties. (Id.) Plaintiff states that he is
20 currently detained in the Yavapai County Detention Center, and that despite nearly 120 days

21 passing, Massachusetts has not attempted to have him extradited despite Plaintiff signing a

22 waiver of extradition upon arrest. (Resp. 3.) Plaintiff states Defendants’ representation that

23 Plaintiff is in the custody of Massachusetts is thus a “peculiar falsity.” (Resp. 3.) Plaintiff

24 emphasizes that the conditions in the Yavapai detention center make it difficult to create legal

25 correspondence, but he is making his best efforts. (Id. at 4.) However, Plaintiff expects that by

26 January 2, 2020, he will be under conditions more amenable to prosecuting this matter. (Id.)
27 Plaintiff further states that alternatively, he may be released from custody and his obligations to

28 the Massachusetts court as there is a decision pending on his direct appeal in that matter. (Id.)


                                                    2
 1 Plaintiff requests that the Court stay this matter pending a decision, and order a status report to

 2 be filed on the date the decision comes down from the Massachusetts Appeals Court. (Id.)

 3          Plaintiff also submitted proposed dates for discovery and other deadlines in this matter.

 4 The Court has reviewed the respective dates offered by Plaintiff and Defendants, and given

 5 Plaintiff’s pro se and incarcerated status, the Court shall set later dates than those chosen by

 6 Defendants when it issues the scheduling order.           The Court will also set a deadline for

 7 amendment of pleadings as requested by Plaintiff, despite Defendants’ request to not set such

 8 deadline at this point. (Resp. 7; ECF No. 39 at 6.) The Court shall issue the scheduling order in

 9 this matter shortly after this order is entered.

10          Based on the foregoing, the order to show cause, filed on October 16, 2019, is HEREBY

11 DISCHARGED. Further, to the extent that Plaintiff is requesting a stay of this action until an

12 appeal in the Massachusetts Appeals Court is resolved, such request is DENIED.

13
     IT IS SO ORDERED.
14

15 Dated:      November 26, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
